PELHAM, P. J.
The defendant, who takes the appeal in this case from a judgment of conviction in the trial court of seduction, imposing a sentence in the penitentiary for a term of 10 years, has unlawfully escaped. It has been made known to the court- by good and sufficient proof that subsequent to taking the appeal, which is here on certificate under seal of the clerk of the trial court, the defendant escaped from the custody of the officers holding him on this charge in the county jail of Cullman county, and is now a fugitive from justice. The appeal is dismissed on the motion of the at*184torney general. By returning to the custody of the proper officer of the law, submitting himself to the jurisdiction of this court, and complying with all the rules of procedure, the case can be heard at the next regular call of the docket of the division to which the case belongs. — Warwick v. State, 73 Ala. 486, 49 Am. Rep. 59.
Dismissed.
Brown, J., not sitting.